Name: Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31977R1055Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency Official Journal L 128 , 24/05/1977 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 8 P. 0211 Greek special edition: Chapter 03 Volume 18 P. 0042 Swedish special edition: Chapter 3 Volume 8 P. 0211 Spanish special edition: Chapter 03 Volume 12 P. 0119 Portuguese special edition Chapter 03 Volume 12 P. 0119 COUNCIL REGULATION (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas in some cases it is essential for an intervention agency to store products bought in pursuant to Community provisions, outside the territory of the Member State within whose jurisdiction it falls; Whereas, however, in view of the additional costs that may thus be incurred and the problems connected with the disposal of such products, such storage should only be allowed subject to prior authorization from the Community; Whereas, for the sake of administrative simplicity and in view of the need to avoid trade disturbances, suitable machinery should be instituted to ensure that transport and marketing operations in respect of the products in question proceed in a simple manner and in accordance with market requirements ; whereas, moreover, the same rules may be applied in the case of the transport of products being transferred from one intervention agency to another; Whereas the implementation of such a system requires a derogation to be made from the systems of amounts levied or granted in trade in agricultural products, and from the price system in cases where the intervention agency holding the product has to apply prices that are not valid in the territory of the Member State within whose jurisdiction it falls, HAS ADOPTED THIS REGULATION: Article 1 1. Intervention agencies may not store products they have bought in pursuant to Community provisions outside the territory of the Member State within whose jurisdiction they fall unless they have obtained prior authorization in accordance with the procedure laid down in Article 4. 2. Authorization shall be granted if such storage is essential and taking into account the following factors: (a) storage possibilities and storage requirements in the Member State within whose jurisdiction the intervention agency falls and in other Member States; (b) any additional costs resulting from storage in the Member State within whose jurisdiction the intervention agency falls and from transportation. 3. Authorization for storage in a third country shall only be granted if, on the basis of the criteria set out in paragraph 2, storage in another Member State creates significant difficulties. 4. The information referred to in paragraph 2 (a) shall be drawn up after consulting all the Member States. Article 2 The customs duties and other amounts to be granted or levied under the common agricultural policy shall not apply to products: - transported following an authorization granted under Article 1, or - transferred from one intervention agency to another. (1)OJ No C 259, 4.11.1976, p. 47. Article 3 1. Any intervention agency which uses an authorization granted under Article 1 shall remain responsible for products stored outside the territory of the State within whose jurisdiction it falls. 2. If products held by an intervention agency outside the territory of the Member State within whose jurisdiction it falls are not brought back into that Member State, they shall be disposed of at the prices and subject to the conditions laid down or to be laid down for the place of storage. Article 4 Rules for the application of this Regulation, and in particular the conditions of disposal, shall be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1) or, where appropriate, in the corresponding Articles of other agricultural Regulations establishing similar procedures, if necessary with derogations from the rules on trade, but only as far as is strictly necessary for implementation of this Regulation. Article 5 The Economic Union of Belgium and Luxembourg shall be considered as a single Member State for the purposes of this Regulation. Article 6 In accordance with the procedure provided for in Article 4, temporary measures may be adopted to facilitate transition to the system laid down in this Regulation. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first day of the third month following its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1977. For the Council The President J. SILKIN (1)OJ No L 281, 1.11.1975, p. 1.